Citation Nr: 0113476	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-17 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

The propriety of the 10 percent rating assigned for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



INTRODUCTION

The veteran served on active duty from November 1989 to April 
1999.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 1999, in which 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA) awarded entitlement to 
service connection for lumbosacral strain, assigning a 10 
percent evaluation thereto.  The veteran disagreed with the 
assigned rating, and subsequently perfected an appeal of that 
decision.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's lumbosacral strain is manifested by muscle 
spasms, mild tenderness to palpation, full range of motion on 
flexion and extension, and pain on use, particularly heavy 
lifting. 


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for lumbosacral 
strain are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition 
to eliminating the well-groundedness requirement, the statue 
also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have been obtained by the RO.  Additionally, he has 
been provided with a recent VA medical examination addressing 
his low back disorder.  Accordingly, a remand back to the RO 
for compliance with the new duty to assist requirements is 
not necessary, and the veteran is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

As noted above, the RO originally granted the veteran's claim 
of entitlement to service connection for lumbosacral strain 
in a December 1999 decision, assigning a 10 percent rating 
thereto, effective April 23, 1999, the day after his 
discharge from service.  The veteran perfected an appeal of 
this decision objecting to the assigned rating.  According to 
a decision of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "Court"), because this 
appeal ensues from the veteran's disagreement with the rating 
assigned in connection with his original claim, the potential 
for the assignment of separate, or "staged," ratings for 
separate periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
this case, the RO has not assigned separate staged ratings 
for his lumbosacral strain.  However, the veteran was not 
prejudiced by the RO's failure to assign a "staged" rating.  
In this regard, in both the original rating decision in 
December 1999 and the subsequent statement of the case, the 
RO addressed all of the evidence of record in contemplating 
its evaluation.  Thus, since all pertinent evidence was 
considered, he was not harmed by the absence of a "staged" 
rating.  See Fenderson v. West, supra.  In any case, the 
Board will consider the applicability of "staged" ratings.

The veteran contends that his lumbosacral strain warrants a 
rating greater than 10 percent based on his symptoms of pain, 
trouble sleeping, and muscle spasms, requiring treatment with 
Flexeril.  He asserts that these symptoms present a 
disability picture more severe than that reflected by his 
current 10 percent evaluation.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 1991).  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2 (2000); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
For a claim where the veteran has disagreed with the original 
rating assigned for his service-connected disability, it is 
necessary to determine whether he has at any time since his 
original claim met the requirements for a higher disability 
rating.  It is also necessary to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).

The Board also notes that governing VA regulations, set forth 
at 38 C.F.R. § 4.40, 4.45, 4.59 (2000) provide for 
consideration of a functional impairment due to pain on 
motion when evaluating the severity of a musculoskeletal 
disability.  The Court has held that a higher rating can be 
based on "greater limitation of motion due to pain on use."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, any 
such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  See 38 C.F.R. § 4.40 (2000).  

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a (2000) (Schedule), the RO ascertained the severity of 
the veteran's low back disorder by application of the 
criteria set forth in Diagnostic Code 5295.  Pursuant to 
Diagnostic Code 5295, governing lumbosacral strain, a 10 
percent rating is warranted for characteristic pain on 
motion; a 20 percent rating warrants lumbosacral strain with 
muscle spasms on extreme forward bending, unilateral loss of 
lateral spine motion in the standing position; and a 40 
percent rating requires a severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

In addition to this provision, Diagnostic Code 5292, 
governing limitation of motion in the lumbosacral spine, is 
potentially applicable to the veteran's disability.  
Diagnostic Code 5292 provides a 10 percent rating for a 
slight limitation of lumbar spine motion; a 20 percent rating 
for a moderate limitation of lumbar spine motion; and a 40 
percent evaluation for a severe limitation of lumbar spine 
motion.  Another provision, Diagnostic Code 5293, governing 
invertebral disc disease, is not applicable to the veteran's 
disability as there is no evidence of disc disease or 
neurological impairment associated with the veteran's back 
disorder.

With regard to the veteran's limitation of motion in the 
lumbosacral spine, the Board notes that at his July 1999 VA 
examination his range of motion on forward flexion was zero 
to ninety-five degrees, and on backward extension it was zero 
to thirty-five degrees, which the examiner reported was full 
range of motion.  Accordingly, there is no medical evidence 
to support a finding of a higher evaluation pursuant to 
Diagnostic Code 5292 as he does not have moderate limitation 
of motion.  

Reviewing the medical evidence of record, the Board notes 
that the veteran was treated in service in July 1990 after he 
fell two decks on his ship.  His complaints at that time were 
left arm pain and cervical spine pain for which he was given 
a cervical collar, and light duty.  In August 1990 he was 
treated for complaints of thoracic spine pain, there was no 
tenderness over the spine and he was given Motrin, and on a 
subsequent visit for thoracic spine pain he was prescribed 
Flexeril, and had good range of motion, with some tenderness 
to palpation of the upper back.  He was assessed with 
recurrent thoracic spine muscle strain secondary to weight 
lifting.  In October 1991 he was treated for complaints of 
low back pain, and x-rays taken at this time were within 
normal limits.  On his Report of Medical History completed in 
December 1998, before separation from service, he noted that 
he had recurrent back pain due to his fall in July 1990.

In the July 1999 VA examination report referenced previously, 
in addition to range of motion, the examiner noted that the 
veteran had right paraspinous muscle spasm in the lower 
thoracic and mild tenderness to palpation.  The diagnosis was 
"traumatic back injury with persistent muscular spasm."  X-
rays of the lumbosacral spine taken at this time indicated 
that the veteran's lumbar spine was normal, with vertebral 
body and disc space heights well maintained.

VA outpatient treatment records for the period from September 
1999 to January 2000 note that the veteran worked at an oil 
delivery job which required heavy lifting.  The treatment 
notes further reveal that he had pain in his lower back, 
muscle spasm, and stiffness in the late evenings and 
mornings.  He was given injections of lidocaine and 
prescribed Ibuprofen and Flexeril.  It was noted that his 
pain improved somewhat when he stopped his job requiring 
heavy lifting.

Considering this medical evidence in light of the criteria 
for a rating greater than 10 percent under Diagnostic Code 
5295, and keeping in mind the need to consider the veteran's 
functional loss due to pain on use, the Board finds that a 20 
percent evaluation for lumbosacral strain is appropriate.  
Although the veteran does not satisfy all the criteria 
necessary for a 20 percent evaluation under Diagnostic Code 
5295, that is, he does not have unilateral loss of lateral 
spine motion in the standing position, he does have muscle 
spasms.  Furthermore, when his functional loss is added to 
the balance of symptoms, the Board finds that his pain on use 
compensates for the absence of all the criteria under 
Diagnostic Code 5295, and presents a disability picture more 
nearly approximate to the elements of a 20 percent evaluation 
than a 10 percent evaluation.  

Having so determined, the Board notes that a 40 percent 
evaluation is not warranted by the evidence of record.  
Specifically, there is no indication of severe or marked 
limitation of motion, no Goldthwait's sign, and no 
degenerative changes on x-ray, as required under the 
applicable Diagnostic Codes.  In addition, any additional 
compensation for functional loss has already been considered 
in the award of the 20 percent evaluation discussed above.  

With regard to the question of whether a staged rating should 
be assigned for the award of a 20 percent evaluation, the 
Board finds that the symptomatology warranting a 20 percent 
evaluation has been present since his discharge from service; 
accordingly, a staged rating is not appropriate in the 
present case.

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

A 20 percent evaluation for lumbosacral strain is granted, 
subject to the laws and regulations governing the 
disbursement of monetary benefits.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

